Citation Nr: 1410803	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an march and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran submitted additional evidence to the Board in November 2012, after the RO issued the last Supplemental Statement of the Case (SSOC) in September 2012.  The Board notes that the Veteran waived consideration of this evidence by the RO in a letter from the Veteran's representative in March 2012 and in a subsequent Appellate Brief in December 2013.  Thus, this evidence is properly before the Board.  See 38 C.F.R. § 19.37(b).  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's December 2013 Appellate Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO denied service connection for bilateral hearing loss.  

2.  Evidence received since the November 2006 rating decision is not redundant or cumulative and relates to unestablished facts necessary to substantiate the issue.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, the Board defers consideration of the merits pending additional development consistent with the VCAA.  

The Veteran seeks to establish service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The RO determined that the Veteran's November 2008 claim was subject to a prior final denial dated November 2006 and that new and material evidence had been submitted since that final decision sufficient to reopen the claim for a review on the merits (See Supplemental Statement of the Case dated July 2010).  The Board has an obligation to make an independent determination of its jurisdiction regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The record reflects that the Veteran did not timely appeal the November 2006 rating decision, which denied service connection for bilateral hearing loss due to a lack of in-service injury or event.  See  38 U.S.C.A. § 7105(b)(1) (West 2002).  Therefore, that rating decision became final, and the claim will not thereafter be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  The exception to this rule against reopening is that if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  "New and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, evidence added to the record since the November 2006 rating decision includes the Veteran's statements about her time in service, to include statements dated in April and June 2012, as well as statements from three of her military colleagues describing her noise exposure in service and the worsening of her hearing loss.  In a January 2009 statement, A.L., who served with the Veteran, noted that she worked in a maintenance battalion, performing the majority of work in outdated facilities with little hearing protection.  A.L. noted that the Veteran's hearing had progressively worsened in the twenty years he had known her since their time in service.  In a February 2009 statement, F.S., who also served with the Veteran, noted the constant noise in the maintenance shop where the Veteran worked while in service.  He reported that toward the end of his tour, he noticed the need to repeat himself or talk loudly when addressing the Veteran.  V.S., who was stationed with the Veteran, noted in a January 2009 statement the Veteran's work in the motor pool buildings as well as her duties as Range Safety Officer, which subjected her to the noise of gunfire regularly.  

This evidence was not before the RO when the Veteran's claim was denied in November 2006.  When considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss, namely an in-service incurrence of an injury or disease.  It is therefore new and material evidence.  The claim must be reopened.  


ORDER

The Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that she has difficulty hearing and experiences ringing in her ears as a result of noise exposure in service as a missile maintenance officer located in the high noise environment of vehicle and weapons maintenance facilities and as an officer in charge of a firing range.  An October 2011 VA examination report documented the Veteran's report of constant humming in both ears as well as findings consistent with sensorineural hearing loss in both ears.  The October 2011 VA opinion of record is inadequate.  The VA examiner stated he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation because of the absence of a separation examination.  He further noted that all hearing examinations in the Veteran's service treatment records showed normal hearing bilaterally with no claims of tinnitus shown.  The VA examiner did not address the worsening or inconsistencies shown at several decibel levels throughout the four different hearing tests noted in the Veteran's service treatment records.  The VA examiner's opinion lacked adequate rationale.  

Furthermore, the Board notes that, in her June 2006 claim, the Veteran reported medical records from St. Louis, Missouri, related to her claim for hearing loss.  The claims file contains no indication of attempts made to obtain these relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment records associated with her hearing loss and tinnitus, particularly those from St. Louis, Missouri identified in her June 2006 claim, and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

2.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new audiological examination.  The examiner must interview the Veteran as to the history of her hearing loss and tinnitus and the onset of her symptoms.  Her exposure to noise in service has been conceded and no additional information in this regard is required.  Here, the Board wishes the examiner to focus on when she first noticed hearing loss and tinnitus.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus had onset during or were caused by noise exposure or other injury or disease during her active service.  The examiner must consider the statements from the Veteran regarding her noise exposure in service as well as the significance, if any, of the discrepancies at certain decibel levels in the audiological examinations conducted at entrance into service in August 1980 and throughout her time in service, to include examinations in October 1981, April 1983 and May 1983.  The examiner must provide a rationale for any opinion offered.  This discussion should include the known causes for the kind of hearing loss the Veteran exhibits.  

3.  Thereafter, readjudicate the claims on appeal.  If all benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



Department of Veterans Affairs


